

117 HRES 105 IH: Reaffirming that voting is a fundamental right of all eligible United States citizens and recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 105IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Gibbs (for himself and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONReaffirming that voting is a fundamental right of all eligible United States citizens and recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.That the House of Representatives—(1)reaffirms that voting is a fundamental right of all eligible United States citizens, protected by the Constitution and the Fourteenth Amendment; and (2)recognizes that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.